— Order unanimously modified, on the law, and, as modified, affirmed, with costs to plaintiff, in accordance with the following memorandum: The court erred in granting the motion of defendants Kriss and The Herald Company for summary judgment dismissing the plaintiff’s complaint in a libel action. A factual issue exists whether the reporter, who drew erroneous conclusions from his observations at a DWI roadblock and did not attempt to verify the identity of the person arrested with any official source, acted with gross irresponsibility within the meaning of Chapadeau v Utica Observer-Dispatch (38 NY2d 196, 199). The court also erred in finding that plaintiff has not alleged actionable damages. Her complaint alleges injury to credit and reputation as well as emotional distress and anguish (see, Hogan v Herald Co., 84 AD2d 470, 481, affd for reasons in opn below 58 NY2d 630). (Appeal from order of Supreme Court, Onondaga County, Lynch, J. — summary judgment.) Present — Dillon, P. J., Callahan, Doerr, Green and Pine, JJ.